 

The Chefs' Warehouse, Inc. 10-Q [chef-10q_092614.htm]

 

Exhibit 10.3

 

EXECUTION COPY

AMENDMENT NO. 2

Dated as of November 4, 2014

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of November 4, 2014 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the Required Lenders and the
Administrative Agent amend Section 6.13 of the Credit Agreement and make certain
other amendments to the Credit Agreement, as more fully described herein; and

WHEREAS, the Lenders party hereto and the Administrative Agent have so agreed on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.

Amendments to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:

(a)

Section 1.01 of the Credit Agreement is hereby amended to insert, in the
appropriate alphabetical location, the following new definition:

“Amendment No. 2 Effective Date” means November 4, 2014.

(b)

Section 2.17 of the Credit Agreement is hereby amended by adding the following
new clause (i) at the end thereof:

 

 

 

 

(i)

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment No. 2 Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(c)

Section 5 of the Credit Agreement is hereby amended by adding to such Section a
new Section 5.16 in its proper numeric order to read in its entirety as follows:

“SECTION 5.16. Amendment to Fixed Charge Coverage Ratio. The Loan Parties will
enter into an amendment to amend the definition of “Fixed Charge Coverage Ratio”
in a manner satisfactory to the Required Lenders no later than December 3,
2014.”

(d)

Section 6.13 of the Credit Agreement is hereby amended to replace the reference
to the date “September 30, 2014” set forth therein, with the date “December 31,
2014”. For the avoidance of doubt, the Required Lenders hereby waive any
non-compliance with the first clause (a) of Section 6.13 of the Credit
Agreement, as in effect prior to the effectiveness of this Amendment, for the
quarter ended September 30, 2014 and through the date hereof.

(e)

Section 6.13 of the Credit Agreement is hereby amended to re-label the existing
second clause (a) as clause (b), and to re-label the existing clause (b) as
clause (c).

(f)

Article VII of the Credit Agreement is hereby amended to amend and restate
clause (d) set forth therein to read as follows:

(d)

any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(c), 5.02(a), 5.03, 5.06, 5.07, 5.09,
5.13 or 5.16 or in Article VI of this Agreement or (ii) Article IV or VII of the
Security Agreement;

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that (i) the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders and the Administrative Agent, (ii) the Administrative Agent shall have
received counterparts of the Consent and Reaffirmation attached as Exhibit A
hereto duly executed by the Loan Guarantors, (iii) the Administrative Agent
shall have received from the Borrowers, on behalf of each Lender signatory
hereto that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an amendment fee
in an amount equal to 0.05% of the sum of (x) such Lender’s Commitment as of the
date hereof plus (y) the aggregate principal amount of such Lender’s Term Loans
outstanding as of the date hereof, (iv) the Administrative Agent shall have
received an executed and effective amendment to the Prudential Note Agreement,
which amendment shall be substantially consistent with this Amendment and
otherwise reasonably satisfactory to the Administrative Agent, and (v) the
Administrative Agent shall have received payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ fees and expenses (including, to the
extent invoiced in an invoice dated on or prior to the date hereof, reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment.

 

2

 

 

3.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

4.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)

Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)

This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.

5.

Release of Claims.

(a)

Each of the Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Administrative Agent, the
Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

 

3

 

 

(b)

Each of the Loan Parties understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

6.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

7.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

8.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  DAIRYLAND USA CORPORATION         By: /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE
MID-ATLANTIC, LLC          By: /s/ John D. Austin   Name: John D. Austin  
Title: Chief Financial Officer         BEL CANTO FOODS, LLC       By: /s/ John
D. Austin   Name: John D. Austin   Title: Chief Financial Officer         THE
CHEFS’ WAREHOUSE WEST COAST, LLC       By:  /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE OF FLORIDA,
LLC       By: /s/ John D. Austin    Name: John D. Austin   Title: Chief
Financial Officer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the   Issuing Bank, as Administrative Agent and as Collateral Agent  
            By: /s/ Diane Bredehoft   Name: Diane Bredehoft   Title: Authorized
Officer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  GE CAPITAL BANK, formerly known as GE   CAPITAL FINANCIAL INC.,   as a Lender
        By: /s/ Woodrow Broaders Jr.   Name: Woodrow Broaders Jr.   Title: Duly
Authorized Signatory

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Thomas
Pizzo   Name: Thomas Pizzo   Title: Senior Vice President

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  BMO HARRIS FINANCING, INC.,   as a Lender         By: /s/ Joan Spiotto Murphy
  Name: Joan Spiotto Murphy   Title: Vice President

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: /s/ Kenneth M.
Blackwell   Name: Kenneth M. Blackwell   Title: Senior Vice President

 

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 25, 2012, as amended and restated as of April
17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 2 to Amended and Restated Credit Agreement is dated as of November
4, 2014 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated November 4, 2014

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

  DAIRYLAND USA CORPORATION         By: /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE
MID-ATLANTIC, LLC         By: /s/ John D. Austin   Name: John D. Austin   Title:
Chief Financial Officer         BEL CANTO FOODS, LLC       By: /s/ John D.
Austin   Name: John D. Austin   Title: Chief Financial Officer         THE
CHEFS’ WAREHOUSE WEST COAST, LLC       By:  /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE OF FLORIDA,
LLC       By:  /s/ John D. Austin   Name: John D. Austin   Title: Chief
Financial Officer

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  THE CHEFS’ WAREHOUSE, INC.         By:  /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer           CHEFS’ WAREHOUSE PARENT, LLC  
      By: /s/ John D. Austin    Name: John D. Austin     Title: Chief Financial
Officer            MICHAEL’S FINER MEATS, LLC         By: /s/ John D. Austin   
Name: John D. Austin     Title: Chief Financial Officer            MICHAEL’S
FINER MEATS HOLDINGS, LLC         By: /s/ John D. Austin    Name: John D.
Austin     Title: Chief Financial Officer           THE CHEFS’ WAREHOUSE
MIDWEST, LLC         By: /s/ John D. Austin    Name: John D. Austin     Title:
Chief Financial Officer           THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.    
    By: /s/ John D. Austin    Name: John D. Austin     Title: Chief Financial
Officer   

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  QZ ACQUISITION (USA), INC.         By: /s/ John D. Austin    Name: John D.
Austin     Title: Chief Financial Officer           QZINA SPECIALTY FOODS NORTH
AMERICA (USA), INC.         By: /s/ John D. Austin    Name: John D. Austin    
Title: Chief Financial Officer            QZINA SPECIALTY FOODS, INC., a Florida
corporation         By: /s/ John D. Austin    Name: John D. Austin     Title:
Chief Financial Officer            QZINA SPECIALTY FOODS, INC., a Washington
corporation         By: /s/ John D. Austin    Name: John D. Austin     Title:
Chief Financial Officer            QZINA SPECIALTY FOODS (AMBASSADOR), INC.    
    By: /s/ John D. Austin    Name: John D. Austin     Title: Chief Financial
Officer            CW LV REAL ESTATE LLC         By: /s/ John D. Austin    Name:
John D. Austin     Title: Chief Financial Officer   

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  ALLEN BROTHERS 1893, LLC         By: /s/ John D. Austin    Name: John D.
Austin     Title: Chief Financial Officer            THE GREAT STEAKHOUSE
STEAKS, LLC         By: /s/ John D. Austin    Name:  John D. Austin    Title:
 Chief Financial Officer  

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 



 

 